Appeal by defendant from a judgment of the County Court, Suffolk County, rendered June 7, 1968, convicting her of criminal possession of a dangerous drug in the third degree (a class E felony), upon her plea of guilty, and sentencing her to a reformatory term of imprisonment. Judgment modified, on the law and the facts and in the exercise of discretion, so as to provide that the execution of defendant’s sentence, which is indeterminate, with a maximum of four years (Penal Law, §§ 75.00, 75.10, subd. 1), be suspended, and defendant placed on probation for four years, unless sooner terminated by the court (Penal Law, § 65.00, subd. 3, par. [a]; Code Grim. Pro., § 934). As so modified, judgment affirmed. Case remanded to the County Court for imposition of the conditions of the probation (Penal Law, § 65.00, subd. 2, § 65.10). In our opinion, under the circumstances herein, justice would be better served by placing defendant on probation. Rabin, Acting P. J., Martuscello, Latham, Kleinfeld and Benjamin, JJ., concur.